IN THE SUPREME COURT OF
               CALIFORNIA

              K.J., a Minor, etc., et al.,
                      Plaintiffs,
                          v.
    LOS ANGELES UNIFIED SCHOOL DISTRICT et al.,
            Defendants and Respondents;
                LUIS A. CARRILLO,
              Objector and Appellant.

                          S241057

          Second Appellate District, Division Three
                         B269864

             Los Angeles County Superior Court
                         BC505356



                      January 30, 2020

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Corrigan, Liu,
Cuéllar, and Kruger concurred.
    K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                            S241057


              Opinion of the Court by Groban, J.


      This case presents a narrow question of procedural law:
Does a Court of Appeal have jurisdiction to review an order
directing an attorney to pay sanctions when the notice of appeal
identifies the attorney’s client as the appealing party, but other
indicia make clear that the attorney was the party seeking
review? The Court of Appeal dismissed the appeal, concluding
that the attorney’s client lacked standing to challenge the
sanctions order and that the notice of appeal could not be
liberally construed to include the omitted attorney.
      We reverse the Court of Appeal’s dismissal and hold that,
when it is clear from the record that the omitted attorney
intended to participate in the appeal and the respondent was
not misled or prejudiced by the omission, the rule of liberal
construction compels that the notice be construed to include the
omitted attorney. We further conclude that test is satisfied here
based on the following: (1) the notice of appeal expressly
designated the sanctions order as the sole order or judgment at
issue in the appeal; (2) the challenged order only imposed
sanctions against the attorney and had no effect on the rights of
the client; (3) during the trial court proceedings, the attorney
engaged in substantial litigation regarding the sanctions
motions that focused exclusively on whether the court had
authority to discipline him; and (4) the adverse party, Los
Angeles Unified School District, did not assert that it was misled



                                1
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


or prejudiced from the notice’s failure to reference the attorney
as an appealing party.
                        I. BACKGROUND
      A. Trial Court Proceedings
      Attorney Luis Carrillo represented K.J., a minor, in a
negligence action against the Los Angeles Unified School
District and district personnel (collectively LAUSD) arising
from a sexual assault that occurred on LAUSD property. During
the litigation, LAUSD filed an application for sanctions
asserting that Carrillo had willfully obstructed a court-ordered
psychiatric examination of K.J. by directing the examiner not to
ask questions about the details of the assault. LAUSD
contended that Carrillo’s conduct directly violated a prior
discovery order in which the trial court had declined to place any
such limitations on the examiner.
       After issuing an order to show cause and holding an
evidentiary hearing, the trial court entered an order of contempt
finding Carrillo guilty of willfully disobeying the prior discovery
order. The court ordered Carrillo to serve 24 hours in county
jail and to pay a $750 fine. The court’s order also invited LAUSD
to file a supplemental application to recover the fees and costs it
had expended in litigating the sanctions motion and the
contempt proceedings. Carrillo filed a petition for a writ of
habeas corpus in the Court of Appeal challenging the contempt
order. On October 26, 2015, the Court of Appeal issued an order
staying the order of contempt.
      While the stay was in effect, LAUSD filed its supplemental
application, which sought $100,000 in sanctions from Carrillo
and his law firm. The requested sanctions included $52,247 in
fees and costs that LAUSD had incurred in litigating the


                                  2
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


original application for sanctions and an additional $47,752
penalty to “deter future misconduct.”
       At the hearing on the supplemental application, the court
informed the parties that it intended to order Carrillo to pay
discovery sanctions totaling $16,111. K.J.’s cocounsel, John
Henrichs, argued that the Court of Appeal’s stay of the contempt
order barred the trial court from entering any further sanctions
against Carrillo. In response, the trial court explained that it
was not “looking at this as contempt sanctions. I mean, it’s
arising out [of] that incident and it came up in connection with
a contempt hearing, but it’s really a motion for interference with
[the] discovery process. [¶] . . . [¶] So, this particular decision
will stand, in my view, regardless of what the appellate decision
is. [¶] . . . [¶] There is no penal component on this award.” On
December 1, 2015, the trial court entered an order directing
“Luis A. Carrillo, individually, and/or the Law Offices of Luis A.
Carrillo, jointly and severally” to pay $16,111 to LAUSD. The
order pertained only to Carrillo; it had no effect on K.J.
      Several weeks after the order was filed, the Court of
Appeal issued a “suggestive Palma notice” (see Brown, Winfield
& Canzoneri, Inc. v. Superior Court (2010) 47 Cal. 4th 1233,
1238; Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d
171), informing the trial court that there was insufficient
evidence to find Carrillo had willfully disobeyed the discovery
order, and that it intended to issue a peremptory writ of
mandate compelling the trial court to enter a new order finding
Carrillo not guilty of contempt.
      In response to the Palma notice, the trial court vacated its
contempt order and issued a new order finding Carrillo not
guilty of willfully disobeying the prior discovery order. The


                                  3
          K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                   Opinion of the Court by Groban, J.


court’s order clarified, however, that the “new order [did not] . . .
reverse or change the Court’s previous order, dated December 1,
2015, awarding sanctions totaling $16,111.00 to LAUSD, based
upon its finding that [Carrillo] had violated discovery
statutes . . . .”
      On January 26, 2016, attorney Mark Allen filed a notice of
appeal using Judicial Council form APP-002. In the caption
area of the standard form, Allen identified himself as K.J.’s
attorney, and incorporated the same case title that was used in
the trial court, “K.J., a minor through her guardian ad litem, . . .
v. Los Angeles Unified School District.” Section one of the notice
stated: “1. NOTICE IS HEREBY GIVEN THAT . . . K.J., a
minor through her guardian ad litem, . . . appeals from the . . .
order in this case, which was entered on . . . December 1, 2015[.]”
In a preprinted list that allows the appellant to designate the
type of judgment or order being appealed from, a box was
checked indicating an appeal of an order pursuant to “Code of
Civil Procedure section 904.1(a)(3)–(13).”1 Allen signed the
notice, which contained no reference to Carrillo.
      B. The Court of Appeal’s Dismissal of the Appeal
          1. The parties’ contentions on appeal
      The appellant’s opening brief argued that the trial court’s
sanctions order should be reversed for two reasons. First,
appellant contended the Court of Appeal’s stay of the contempt


1
     Code of Civil Procedure section 904.1, subdivision (a)(11),
authorizes an appeal “from an interlocutory judgment directing
payment of monetary sanctions by a party or an attorney for a
party if the amount exceeds [$5,000].”           Both parties
acknowledge that the sanctions order at issue in this case is
appealable under subdivision (a)(11).


                                   4
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


order had divested the trial court of authority to issue the
subsequent sanctions order. In support, appellant noted that
the contempt order included language inviting LAUSD to seek
the very fees and costs the court had awarded in its subsequent
sanctions order. Second, appellant argued that once the trial
court had vacated its contempt order, it had no basis to direct
the payment of further sanctions based on the same conduct
that was at issue in the contempt proceedings.
      In its respondent’s brief, LAUSD argued for the first time
that the appeal should be dismissed based on K.J.’s “obvious
lack of standing” to challenge an order that only imposed
sanctions against Carrillo. LAUSD did not address whether the
notice of appeal could or should be construed to include Carrillo.
LAUSD’s brief also responded to the merits arguments raised in
the opening brief, contending that the Court of Appeal’s stay of
the contempt order did not preclude the trial court from entering
a separate sanctions order for discovery violations.
      Appellant’s reply brief did not dispute that K.J. lacked
standing to challenge the sanctions order. The brief asserted,
however, that in furtherance of the “strong policy in favor of
hearing appeals on their merits,” the notice of appeal should be
liberally construed to include Carrillo as an intended party to
the appeal. The brief contended that because the notice sought
review of an order that directed only Carrillo to pay sanctions,
it was clear that Carrillo was the intended “underlying litigant.”
         2. The Court of Appeal’s ruling
      The Court of Appeal dismissed the appeal for lack of
jurisdiction. Citing Calhoun v. Vallejo City Unified School Dist.
(1993) 20 Cal. App. 4th 39 (Calhoun) and People v. Indiana
Lumbermens Mutual Ins. Co. (2014) 226 Cal. App. 4th 1 (Indiana


                                  5
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


Lumbermens), the court held that when a sanctions order is
entered against an attorney, the right of appeal is vested “ ‘in
[the attorney], not [the attorney’s client]. . . . Absent any
attempted appeal by the sanctioned party, the sanction ruling is
not . . . reviewable.’ ” (Quoting Calhoun, at p. 42.) The court
also rejected K.J.’s assertion that the notice of appeal should be
construed to include Carrillo, explaining that the liberal
construction requirement could not be “stretch[ed] . . . so far as
to deem a notice of appeal to include an unnamed party.”
      Carrillo filed a petition for review seeking resolution of the
following question: Does the Court of Appeal lack jurisdiction
to review an order imposing sanctions on an attorney when the
notice of appeal is brought in the name of the client rather than
the attorney, or does the liberal construction requirement set
forth in California Rules of Court, rule 8.100(a)(2) permit the
court to construe the notice to include the omitted attorney?
                         II. DISCUSSION
       “[T]he timely filing of an appropriate notice of appeal or
its legal equivalent is an absolute prerequisite to the exercise of
appellate jurisdiction.” (Hollister Convalescent Hosp., Inc. v.
Rico (1975) 15 Cal. 3d 660, 670 (Hollister).) The parties dispute
whether Carrillo satisfied that jurisdictional requirement here
given that the notice of appeal listed only K.J. as the appealing
party. Carrillo argues that, contrary to the Court of Appeal’s
holding, the rule of liberal construction permits a reviewing
court to construe a notice of appeal from a sanctions order to
include a sanctioned attorney who is not referenced in the
notice. LAUSD disagrees, contending the Court of Appeal
correctly concluded it had no authority to read an unnamed
party into the notice.



                                  6
          K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                   Opinion of the Court by Groban, J.


      A. Summary of the Rules Governing the Notice of
         Appeal
       California Rules of Court, rule 8.100(a)(1)2 requires that,
“[t]o appeal from a superior court judgment or an appealable
order of a superior court, . . . an appellant must serve and file a
notice of appeal in that superior court.” Rule 8.100(a)(2) further
provides that “[t]he notice of appeal must be liberally construed.
The notice is sufficient if it identifies the particular judgment or
order being appealed.” In an article describing the purpose and
scope of the original Rules on Appeal, which became effective on
July 1, 1943 and contained a provision that is essentially
identical to current rule 8.100(a)(2) (see former rule 1(a)), the
rules’ drafter, B.E. Witkin, explained that the Judicial Council
had chosen not to impose any further “requirements . . . as to
the contents of the notice . . . on the ground that . . . this basic,
jurisdictional notice should be simple, to make it relatively
immune from attack on technical grounds.” (Witkin, New
California Rules on Appeal (1944) 17 So.Cal. L.Rev. 79, 83
(hereafter New California Rules on Appeal).)
      Rule 8.100(a)(2)’s liberal construction requirement
reflects the long-standing “ ‘law of this state that notices of
appeal are to be liberally construed so as to protect the right of
appeal if it is reasonably clear what [the] appellant was trying
to appeal from, and where the respondent could not possibly
have been misled or prejudiced.’ ” (In re Joshua S. (2007) 41
Cal. 4th 261, 272; see Luz v. Lopes (1960) 55 Cal. 2d 54, 59.) The
rule is intended to “implement the strong public policy favoring
the hearing of appeals on the merits.” (Norco Delivery Service,


2
      All further references to rules are to the California Rules
of Court.


                                   7
          K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                   Opinion of the Court by Groban, J.


Inc. v. Owens-Corning Fiberglas, Inc. (1998) 64 Cal. App. 4th 955,
960; see Glassco v. El Sereno Country Club, Inc. (1932) 217 Cal.
90, 92 [“notices of appeal are to be liberally construed with a
view to hearing causes on their merits”]; Kellett v. Marvel (1936)
6 Cal. 2d 464, 471 [“notices of appeal are liberally construed to
preserve the right of review unless it appears that the
respondent has been misled”].)
       Considered together, rules 8.100(a)(1) and 8.100(a)(2)
reflect the different standards that govern the filing of the notice
of appeal versus the content of the notice with respect to
appellate jurisdiction: While the timely filing of a notice of
appeal is an absolute jurisdictional prerequisite (see Hollister,
supra, 15 Cal.3d at p. 669; Cal. Rules of Court, rule 8.104(b) [“[i]f
a notice of appeal is filed late, the reviewing court must dismiss
the appeal”]3), technical accuracy in the contents of the notice is
not. (See Beltram v. Appellate Department (1977) 66 Cal. App. 3d
711, 714 (Beltram) [“[t]he general rule is that although failure
to file a notice of appeal is a jurisdictional defect that cannot be
remedied, once a notice is filed it is to be construed liberally in
favor of its sufficiency”].) Once a notice of appeal is timely filed,
the liberal construction requirement compels a reviewing court
to evaluate whether the notice, despite any technical defect,
nonetheless served its basic function — to provide notice of who
is seeking review of what order or judgment — so as to properly
invoke appellate jurisdiction.

3
      California Rules of Court, rule 8.104(a) sets forth the
requirements governing when a notice of appeal must be filed,
typically the earliest of 60 days after service of the notice of
entry of the appealable order or judgment, or 180 days after
entry of the order or judgment. There is no dispute that the
notice in this case was filed in a timely manner.


                                   8
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


      In Chung Sing v. Southern Pacific Co. (1918) 178 Cal. 261
(Chung Sing), we applied the liberal construction requirement
to a notice of appeal that had misnamed one of the appealing
parties. The plaintiff in Chung Sing obtained a judgment
against three defendants, Southern Pacific Company, H. W.
Crumrine and George Blackburn. Defendants’ counsel filed a
notice of appeal that correctly listed two of the appellants —
Southern Pacific Company and H. W. Crumrine — but
erroneously listed the third appellant as C. A. Burton, rather
than George Blackburn. The plaintiff argued that defendant
Blackburn should be dismissed from the appeal because he was
not referenced in the notice.
      We rejected that argument, concluding that “[i]t [was]
perfectly apparent from the notice, when read in connection
with the record, that such notice was filed on behalf of
[defendant Blackburn] . . . .” (Chung Sing, supra, 178 Cal. at
p. 263.) We noted that Blackburn was one of the parties who
had been named in the challenged judgment, and that “no one
named Burton was involved therein.” (Ibid.) We explained that
the only reasonable inference to be drawn from the record was
that “the use of the name ‘C. A. Burton’ . . . to designate one of
the appellants was solely due to inadvertence” (id. at pp. 263–
264), and that “the adverse party could not have been misled
thereby” (id. at p. 264).
      In Vibert v. Berger (1966) 64 Cal. 2d 65 (Vibert), we held
that a notice of appeal from an order sustaining a demurrer
could be construed to incorporate the judgment of dismissal
entered thereon. In our analysis, we explained that, under
“ ‘hornbook law . . . [an] order sustaining a demurrer is
interlocutory [and] not appealable, and that the appeal must be
taken from the subsequently entered judgment.’ ” (Id. at p. 67.)

                                  9
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


However, quoting at length the reasoning in Evola v. Wendt
Construction Co. (1958) 158 Cal. App. 2d 658 (Evola), we further
observed that several courts addressing the same issue had
nonetheless concluded that the notice should be construed to
include the underlying judgment if the appellant’s intent was
clear, and no prejudice would accrue to the respondent: “ ‘There
may be many situations where a notice of appeal from a
nonappealable order cannot and should not be treated to be a
notice of appeal from a judgment subsequently entered. In
many situations there might be doubts as to just what the
appellant was seeking to have reviewed. But there is no doubt
in the instant case. Clearly, the appellant was seeking to have
reviewed the propriety of the order sustaining the demurrer . . . .
[B]y incorrectly stating that he was appealing from the order
instead of from the judgment, he should not be precluded from
securing a review of what all concerned knew he was seeking to
have reviewed. No one was misled. No prejudice to the
respondent appears. Respondent is simply trying to take
advantage of a mistake made by appellant . . . .’ ” (Vibert, at pp.
68–69, italics omitted, quoting Evola, at p. 661.)
      Finding persuasive the analysis in Evola, supra, 158
Cal. App. 2d 658, we held that “[w]hether the error in the notice
of appeal was merely one in describing the order or judgment or
whether it was caused by appellant’s ignorance, the notice may
without prejudice to respondent reasonably be interpreted to
apply to [the] appealable order or judgment rendered before the
appeal was noticed. The appeal must therefore be heard on the
merits.” (Vibert, supra, 64 Cal.2d at p. 70.)
     More recently, in Walker v. Los Angeles County
Metropolitan Transportation Authority (2005) 35 Cal. 4th 15
(Walker), we applied the rationale of Vibert to a notice of appeal

                                 10
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


that sought review of an order denying a motion for new trial.
The Court of Appeal dismissed the appeal based on Rodriguez v.
Barnett (1959) 52 Cal. 2d 154 (Rodriguez), a prior decision in
which we dismissed an appeal from an order denying a new
trial, and specifically “admoni[shed] . . . members of the bar . . .
to cease appealing from such an obviously nonappealable order.”
(Id. at p. 156.)
       In Walker, we agreed with the Court of Appeal’s finding
that “an order denying a motion for new trial is not
independently appealable,” and that the plaintiff had “thus
plainly erred in seeking to appeal from the . . . order . . . rather
than from the . . . judgment . . . .” (Walker, at p. 19, italics
omitted.) We disagreed, however, that Rodriguez precluded the
Court of Appeal from “construing the notice to encompass the
underlying judgment” (ibid.), explaining that the dismissal in
Rodriguez did not have “the effect of closing the doors to the
party’s appeal since . . . the appealing party [in that case] had
filed both a notice of appeal from the order denying a new trial
and a timely notice of appeal from the underlying judgment. . . .
[¶] In this case, only one notice of appeal was filed, and
dismissal would have the effect of completely denying [plaintiff]
an appeal.” (Id. at p. 20, italics omitted.) Finally we held that
“[b]ecause ‘[t]he law aspires to respect substance over formalism
and nomenclature’ [citation], a reviewing court should construe
a notice of appeal from an order denying a new trial to be an
appeal from the underlying judgment when it is reasonably
clear the appellant intended to appeal from the judgment and
the respondent would not be misled or prejudiced.” (Id. at p. 22.)




                                 11
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


     B. The Court of Appeal Erred in Concluding That a
        Notice of Appeal Cannot Be Liberally
        Construed To Include an Unnamed Party
      Based on the reasoning of our decisions above, we agree
with Carrillo that a reviewing court is not categorically
precluded from construing a notice of appeal from a sanctions
order to include a sanctioned attorney who is not referenced in
the notice. Applying the standard set forth in Walker, supra, 35
Cal. 4th 15, we conclude that a reviewing court must construe a
notice of appeal from a sanctions order to include an omitted
attorney when it is reasonably clear that the attorney intended
to join in the appeal, and the respondent was not misled or
prejudiced by the omission.
      Although LAUSD is correct that the rule of liberal
construction is most commonly employed to remedy defects in a
notice’s designation of the order or judgment that is being
appealed from, our holding in Chung Sing, supra, 178 Cal. 261,
makes clear that the rule also applies to defects in the notice’s
designation of the parties to the appeal.4 (See Chung Sing, at


4
      B. E. Witkin, who drafted the original Rules on Appeal
(see ante, at p. 7), appears to have anticipated that, in
appropriate cases, the rule of liberal construction would be
utilized to remedy defects in the notice’s description of the
appealing parties. Witkin noted that former rule 1(a)’s
requirement that “ ‘[a] notice of appeal shall be liberally
construed in favor of its sufficiency’ ” was intended to reflect
“the rule of liberal construction declared in a number of cases.”
(New California Rules on Appeal, supra, 17 So.Cal. L.Rev. at
p. 82.) In support, Witkin cited to several cases that had
previously applied the rule, including Poggetto v. Bowen (1936)
18 Cal. App. 2d 173 (Poggetto), in which the reviewing court
construed a notice of appeal that mistakenly identified the



                                 12
          K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                   Opinion of the Court by Groban, J.


pp. 263–264; see also 9 Witkin, Cal. Procedure (5th ed. 2008) §
562, p. 641 [under the rule of liberal construction, “[m]istakes in
the designation of parties will not be fatal”, citing In re Estate of
Strong (1937) 10 Cal. 2d 389, 390 [notice that erroneously
designated plaintiff as the executor of the estate construed to
have been brought in plaintiff’s individual capacity], Boynton v.
McKales (1956) 139 Cal. App. 2d 777, 787–788 [notice that
identified only one defendant as the respondent construed to
include all of the codefendants], Poggetto, supra, 18 Cal.App.2d
at pp. 175–176].)
       While Chung Sing, supra, 178 Cal. 261, involved a notice
of appeal that had merely misnamed one of the appealing
parties, other decisions have applied the liberal construction
requirement to construe a notice to include a party who was
omitted from the notice entirely. In Beltram, supra, 66
Cal. App. 3d 711, for example, a judgment was entered jointly
against the City of Los Angeles and an employee of the city. The
city filed a notice of appeal that did not refer to the employee.
The court, however, concluded the notice was sufficient to
preserve the employee’s right of appeal: “Any liability of the
City of Los Angeles to plaintiffs is wholly derivative from the
liability of its employee . . . . The issues as to the city and its
employee [we]re identical. Therefore, the inadvertent omission
of the employee’s name from the notice of appeal [could not] have




defendant as the appellant to have been brought on behalf of
the plaintiff. Poggetto included citations to Chung Sing, supra,
178 Cal. 261, and other cases that had applied the rule to
remedy errors in the notice’s designation of the parties.
(Poggetto, at p. 176.)


                                  13
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


prejudiced or misled plaintiffs or in any way affected their
preparation for the appeal.” (Id. at p. 715.)
      Similarly, in Toal v. Tardif (2009) 178 Cal. App. 4th 1208,
an attorney filed a notice of appeal from a judgment that was
entered jointly and severally against a husband and wife.
Although the husband had signed the notice, the area of the
form designating the names of the appellants was left blank.
The plaintiffs argued that because only the husband’s name
appeared on the notice, the Court of Appeal lacked jurisdiction
to consider any appeal by the wife, and thus the judgment
against her must stand. The court rejected the argument,
concluding that because the challenged judgment subjected both
husband and wife “to the same award,” the rule of “[l]iberal
construction . . . compel[led]” the court to conclude she was an
intended appellant despite her omission from the notice. (Id. at
p. 1216.)
      Our reasoning in Walker, supra, 35 Cal. 4th 15, and Vibert,
supra, 64 Cal. 2d 65, is also instructive. In each case, we
explained that while the appellant had “plainly erred” by
designating only a nonappealable order in the notice (Walker, at
p. 19; see Vibert, at p. 69), the strong public policy favoring the
hearing of appeals on their merits compelled that the notice be
construed to incorporate the underlying judgment if the party’s
intent was “apparent” from the record (Vibert, at p. 68), and the
respondent was not misled or prejudiced by the omission. As
stated in Vibert, even if the notice’s defect was the result of
“appellant’s ignorance” (id. at p. 70) of the technical
requirements of appellate procedure, he “ ‘should not be
precluded from securing a review of what all concerned knew he
was seeking to have reviewed’ ” (id. at pp. 68–69, italics omitted,
quoting Evola, supra, 158 Cal.App.2d at p. 661). That reasoning

                                 14
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


applies equally where it is clear from the record that an attorney
intended to join in an appeal from an order directing him or her
to pay sanctions, but, either through clerical error or ignorance
of the law, was omitted from the notice of appeal.5
      The Court of Appeal reached a different conclusion,
holding that the notice of appeal filed in K.J.’s name could not
be construed to include Carrillo regardless of whether his intent
to join in the appeal was otherwise clear from the record. In
support, the court relied on Calhoun, supra, 20 Cal. App. 4th 39,
one of several cases holding that a client’s notice of appeal from
a sanctions order cannot be construed to include an omitted
attorney. (Id. at p. 43; see Indiana Lumbermens, supra, 226
Cal.App.4th at pp. 10–11 [following Calhoun’s analysis]; In re
Marriage of Knowles (2009) 178 Cal. App. 4th 35, 38, fn. 11
[dismissing attorney’s appeal of sanctions order and citing
Calhoun]; but see Kane v. Hurley (1994) 30 Cal. App. 4th 859,
861, fn. 4 [liberally construing client’s notice of appeal from
order sanctioning attorney to “include [the omitted attorney]”];
Eichenbaum v. Alon (2003) 106 Cal. App. 4th 967, 974
[construing party’s notice of appeal from joint sanctions order to
“include [party’s] attorney”].)

5
      Although LAUSD contends that construing a notice of
appeal that identifies a nonappealable order to include the
underlying judgment is “far different” than construing a notice
of appeal to include an omitted party, it fails to explain why
those circumstances should be treated differently. Where an
omitted party’s intent to join in the appeal is clear from the
record, the respondent suffers no more prejudice than when the
notice erroneously designates a nonappealable order, but it is
clear from the record that the appellant sought review of the
judgment entered thereon.



                                 15
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


       Calhoun, supra, 20 Cal. App. 4th 39, and its progeny
effectively adopt a bright-line rule mandating that an attorney’s
name appear in the notice of appeal to preserve his or her right
to challenge a sanctions order. We acknowledge this bright-line
approach would provide the benefit of clarity, and relieve the
Court of Appeal from having to make case-by-case
determinations whether an omitted attorney’s intent to join in
the appeal was sufficiently clear. However, the same could be
said of the various types of technical defects that we addressed
in Chung Sing, supra, 178 Cal. 261, Vibert, supra, 64 Cal. 2d 65,
and Walker, supra, 35 Cal. 4th 15. In all those cases, we
concluded that the defect in the notice did not warrant
automatic dismissal. Instead, we held that the public policy
interests underlying the liberal construction requirement
justified an examination of the record to determine whether,
despite the notice’s defect, the appellants’ intent was
nonetheless clear to the parties. The same is true here.
Whatever benefits might accrue from the formalistic approach
set forth in Calhoun do not justify forfeiture of a party’s right to
appeal in cases where his or her intent to participate in the
appeal is reasonably clear from the record, and the omission has
caused no confusion or prejudice to the opposing party. (See
Walker, at p. 22.)6

6
      To the extent they are inconsistent with this opinion, we
disapprove Calhoun v. Vallejo City Unified School Dist., supra,
20 Cal. App. 4th 39, and other prior cases that suggest an
attorney’s name must appear in the notice of appeal to preserve
his or her right to challenge a sanctions order, including People
v. Indiana Lumbermens Mutual Ins. Co., supra, 226 Cal.App.4th
at page 10, In re Marriage of Knowles, supra, 178 Cal.App.4th
at page 38, footnote 1, and Taylor v. Varga (1995) 37
Cal. App. 4th 750, 761–762, footnote 12.


                                 16
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


      LAUSD presents two additional arguments in support of
its contention that a reviewing court cannot construe a notice of
appeal from a sanctions order to include an omitted attorney.
First, LAUSD argues that the language of rule 8.100(a)(1),
which states that an “appellant must serve and file a notice of
appeal,” impliedly requires that a party’s name must be
included on the notice to preserve his or her right to appeal.
According to LAUSD, had the Judicial Council intended to allow
reviewing courts to construe a notice of appeal to include
appellants who are not expressly referenced in the notice, “they
could have made that clear, but they have chosen not to do so.”
      We are not persuaded. While it is true that rule
8.100(a)(1) compels the “appellant” to file a notice of appeal, rule
8.100(a)(2) specifically provides that the contents of the notice
are to be liberally construed. As explained above, prior case law
makes clear that this rule of liberal construction applies to
defects in the designations of the parties, including errors
involving the omission of an intended appellant. (See ante, pp.
12–14.) We find nothing in the text of rule 8.100 that prohibits
construing a notice of appeal to include an omitted party whose
intent to join in the appeal is otherwise clear from the record.
      LAUSD next asserts that construing a client’s notice of
appeal to include the sanctioned attorney would contravene the
well-established rule that a party lacks standing to “ ‘assert
error that injuriously affected only nonappealing coparties.’ ”
(Conservatorship of Gregory D. (2013) 214 Cal. App. 4th 62, 67–
68, quoting Estrada v. RPS, Inc. (2005) 125 Cal. App. 4th 976,
985.) Our holding, however, does not provide a client with
standing to appeal a sanctions order on behalf of a sanctioned
attorney. Instead, our holding compels a reviewing court to
construe a notice filed in the name of the client to include an

                                 17
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


omitted attorney when it is reasonably clear that the attorney
intended to join in the appeal, and the respondent was not
misled or prejudiced by the omission.7
       That does not mean, however, that a client’s notice of
appeal from a sanctions order must always be construed to
include an omitted attorney. There may be situations where an
omitted attorney’s intent to join in the notice of appeal is not
sufficiently clear from the record, or where the omission has
otherwise caused prejudice to the respondent, rendering the
attorney’s inclusion in the appeal improper. To avoid any
questions as to an attorney’s right to appeal, and to avoid
unnecessary litigation regarding that issue, the better practice
is for the attorney to file a notice of appeal that expressly
identifies himself or herself as an appealing party.




7
       Although the parties’ briefs include multiple references to
“standing,” which is a jurisdictional requirement set forth in
Code of Civil Procedure section 902 (see § 902 [“[a]ny party
aggrieved may appeal”]; In re K.C. (2011) 52 Cal. 4th 231, 236
[“only a person aggrieved by a decision may appeal”]; Marsh v.
Mountain Zephyr, Inc. (1996) 43 Cal. App. 4th 289, 295
[“[s]tanding to appeal is ‘jurisdictional’ ”]), neither party
disputes that Carrillo, as the sanctioned party, has standing to
challenge the sanctions order. (See Bauguess v. Paine (1978) 22
Cal. 3d 626, 634, fn. 3 [sanctioned attorney entitled to appeal
sanctions order].) Similarly, neither party has argued that K.J.,
whose rights were not affected by the order, does have standing
to appeal. Thus, this case does not actually present any issue of
standing. Rather, the issue in dispute is whether a notice of
appeal from a sanctions order that is brought only in the name
of a client can be construed to include the client’s sanctioned
attorney.


                                 18
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


     C. The Court of Appeal Should Have Construed
        K.J.’s Notice of Appeal To Include Carrillo as an
        Appellant
      Having articulated the conditions under which a client’s
notice of appeal from a sanctions order should be construed to
include an omitted attorney, we must next determine whether
those conditions are present here. Several factors weigh in favor
of construing the notice of appeal filed in the name of K.J. to
include attorney Carrillo.
      First, the notice expressly designates the sanctions order
as the subject of the appeal; no other orders or judgments are
referenced in the notice. Thus, all parties were aware that the
sole basis of the appeal was a challenge to the trial court’s
sanctions order.
        Second, the trial court’s order only assessed sanctions
against Carrillo; the order had no effect on K.J.’s rights. The
fact that Carrillo served as K.J.’s attorney in the underlying
proceedings, and that he was the only party who was affected by
the order (and thus the only party who had reason to challenge
it), strongly suggests that he was in fact the intended appellant.
(See Laurino v. Tate (10th Cir. 2000) 220 F.3d 1213, 1218
[omitted attorney’s intent to appeal sanctions award was
sufficiently clear because the challenged order only imposed
sanctions against him]; see also Retail Flooring Dealers of
America, Inc. v. Beaulieu of America, LLC (9th Cir. 2003) 339
F.3d 1146, 1149 [the fact that the order only imposed sanctions
against the omitted attorney was a factor establishing his
“desire to appeal”].)
      Third, the record shows that, during the trial court
proceedings, Carrillo vigorously challenged the court’s authority
to issue sanctions against him. After initially being found in

                                 19
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


contempt for having willfully disobeyed a discovery order,
Carrillo filed a petition for habeas corpus that resulted in a stay
of the contempt order. While the stay was in effect, the trial
court held additional proceedings to address whether the stay
precluded it from entering discovery sanctions against Carrillo
based on the same misconduct that gave rise to the contempt
order. Over Carrillo’s objections, the trial court concluded it
retained sanctioning authority, and entered the order that is the
subject of the current appeal. The fact that the parties engaged
in substantial litigation regarding the issue of sanctions that
focused exclusively on Carrillo provides additional indicia that
he was an intended appellant.
      Finally, LAUSD’s briefing does not assert that it was
misled or prejudiced by Carrillo’s omission from the notice of
appeal. Nor is any prejudice suggested by the record. The only
claim raised in the appellant’s opening brief was that the trial
court had erred in sanctioning Carrillo. LAUSD raised the
jurisdictional argument for the first time in its respondent’s
brief, which also addressed the merits of appellant’s claim.
Thus, the fact that Carrillo was omitted from the notice had no
apparent effect on the appellate proceedings, other than to cause
LAUSD to raise the jurisdictional argument.8 (See Walker,

8
      In response to questioning at oral argument, LAUSD
contended for the first time that it had been prejudiced because,
if the notice of appeal is now construed to include Carrillo, he
would then be able to present the merits of his claims, which
could result in a reversal of the sanctions order. LAUSD has
presented no authority suggesting that, in this context, allowing
an opposing party to present the merits of his or her appeal
qualifies as a cognizable form of “prejudice.” Under LAUSD’s
rationale, prejudice would always be present in cases where a



                                 20
         K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
                  Opinion of the Court by Groban, J.


supra, 35 Cal.4th at p. 21 [appellant made “colorable argument”
of nonprejudice where the record showed that respondent raised
appealability issue for the first time in a respondent’s brief that
also addressed the merits]; Beltram, supra, 66 Cal.App.3d at p.
715 [notice’s omission of codefendant found nonprejudicial
because the “issues as to [all defendants were] identical,” and
the omission thus did not “affect[] [plaintiffs’] preparation for
the appeal”].)
      Considered together, the factors described above
demonstrate with reasonable clarity that although Carrillo’s
name did not appear in the notice of appeal, he nonetheless
intended to participate in the appeal, and that LAUSD suffered
no prejudice from his omission. Accordingly, the Court of Appeal
should have construed the notice to include Carrillo as an
appealing party.
                        III. DISPOSITION
      The Court of Appeal’s dismissal of the appeal is reversed.
The matter is remanded with directions to the Court of Appeal
to set aside its order of dismissal and decide the merits of
appellant Carrillo’s challenge to the sanctions order.




party seeks excusal of a technical error in the notice of appeal.
We think it clear that the mere fact an opposing party would be
able to present his or her claims on appeal is, standing alone,
insufficient to establish prejudice.



                                 21
       K.J. v. LOS ANGELES UNIFIED SCHOOL DISTRICT
               Opinion of the Court by Groban, J.


                                             GROBAN, J.




We Concur:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                              22
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion K.J. v. Los Angeles Unified School District
__________________________________________________________________________________

Unpublished Opinion XXX NP opn. filed 2/23/17 – 2d Dist., Div. 3
Original Appeal
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S241057
Date Filed: January 30, 2020
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: William P. Barry

__________________________________________________________________________________

Counsel:

Werksman Jackson Hathaway & Quinn, Kelly C. Quinn and Mark W. Allen for Objector and Appellant.

Coleman and Associates, John M. Coleman; Law Offices of Bruce T. McIntosh and Bruce T. McIntosh for
Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Kelly C. Quinn
Werksman Jackson Hathaway & Quinn, LLP
888 West Sixth Street, Fourth Floor
Los Angeles, CA 90017
(213) 688-0460

Bruce T. McIntosh
Law Offices of Bruce T. McIntosh
1055 E. Colorado Blvd., #500
Pasadena, CA 91106
(626) 201-6717